UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C (Rule 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement ¨ Confidential, for use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement CORPORATE RESOURCE SERVICES, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CORPORATE RESOURCE SERVICES, INC. 160 Broadway, 13th Floor New York, New York 10038 (646) 443-2380 NOTICE OF WRITTEN CONSENT OF STOCKHOLDERS PURSUANT TO SECTION 228 OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE To the Stockholders of Corporate Resource Services, Inc.: NOTICE IS HEREBY GIVEN that the following action was taken pursuant to written consent of a majority of our stockholders dated April 30, 2013, in lieu of a special meeting of stockholders. The following action will be effective on or about August 25, 2013: To increase the Company’s authorized share capital with respect to its common stock, par value $0.0001 per share from 145,000,000 shares to 185,000,000 shares by amending and restating the Company’s Second Amended and Restated Certificate of Incorporation. This Notice and the attached Information Statement are being circulated to advise the stockholders of certain actions already approved by written consent of the stockholders who collectively hold a majority of the voting power of our common stock. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the proposals will not be effective until 20 days after the date this Information Statement is mailed to the stockholders. Therefore, this Notice and the attached Information Statement are being sent to you for informational purposes only. By Order of the Board of Directors of Corporate Resource Services, Inc. By: /s/ John P. Messina, Sr. Name: John P. Messina, Sr. Title: Chief Executive Officer, President and Chairman CORPORATE RESOURCE SERVICES, INC. 160 Broadway, 13th Floor New York, New York 10038 (646) 443-2380 INFORMATION STATEMENT August 5, 2013 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement is being furnished to the holders, or the Shareholders, of the shares of common stock, par value $0.0001 per share of Corporate Resource Services, Inc., or the Company, for the purpose of advising such Shareholders that, in accordance with the Amended and Restated Bylaws of the Company and Delaware law, on April 30, 2013, the board of directors of the Company, or the Board, and Shareholders then owning a majority of the outstanding Stock authorized by a joint written consent, or theWritten Consent, to increase the Company’s authorized share capital with respect to its common stock, par value $0.0001 per share, or the Stock, from 145,000,000 shares to 185,000,000 shares by amending and restating the Company’s Second Amended and Restated Certificate of Incorporation, or the Action. We intend to use the additional shares of the Stock authorized pursuant to the Action to, among other things, satisfy our obligations under the asset purchase agreement, or the Agreement, or Summit Acquisition, dated May 7, 2013, among us, The CRS Group, Inc. and Tri-Tel Communications, Inc., or Tri-Tel, under which we acquired certain of the assets of the Summit Software division of Tri-Tel, or Summit. There will not be a meeting of Shareholders and none is required under Delaware General Corporation Law, or the DGCL, because this Action has been approved by written consent of the holders of a majority of the outstanding shares of our Stock. This Information Statement is being mailed to all of the Shareholders on or about August 5, 2013. The Action will take effect 20 days from the mailing of this Information Statement to the Shareholders. We will pay all costs associated with the distribution of this Information Statement, including all printing and mailing expenses related thereto.We will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the Shareholders. CORPORATE RESOURCE SERVICES, INC. INFORMATION STATEMENT TABLE OF CONTENTS PAGE Voting Securities and Vote Required 1 Corporate Resource Services, Inc. and Subsidiaries Selected Historical Consolidated Financial Data 2 Summit Software Division of Tri-Tel Communications, Inc. Selected Historical Financial Data 4 Management’s Discussion and Analysis of Financial Condition and Results of Operations of Summit 5 Unaudited Pro Forma Condensed Consolidated Financial Statements 12 Authorization or Issuance of Securities Otherwise than for Exchange 17 The Summit Asset Purchase Agreement 19 Interest of Certain Persons in Matters to be Acted Upon 20 Piggy-Back Registration Rights 20 Security Ownership of Certain Beneficial Owners and Management 21 Description of Capital Stock 22 Financial and Other Information 25 Delivery of Documents to Security Holders Sharing an Address 25 Additional Information and Information Incorporated by Reference 25 Index to Financial Statements of the Summit Software Division of Tri-Tel Communications, Inc. F-1 VOTING SECURITIES AND VOTE REQUIRED We are not seeking a consent, authorization or proxy from you. Section 228 of the DGCL permits the stockholders of a Delaware corporation to take action without a meeting upon the written consent of the holders of outstanding shares of voting capital stock, having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted, unless otherwise provided in the corporation’s certificate of incorporation. Approval by the holders of at least a majority of the outstanding shares of our common stock was required to approve the Action. As of the close of business on April 30, 2013, the record date for the determination of stockholders entitled to vote or execute a written consent on this matter, we had 135,506,992 shares of the Stock issued and outstanding, or the Outstanding Shares, of which 120,810,004 shares, representing approximately 89.2% of the total Outstanding Shares on April 30, 2013 were and continue to be held by Tri-State Employment Services, Inc., or TSE, and its affiliated entities and persons, including Mr. Robert Cassera, the sole beneficial owner of TSE, or collectively, theConsenting Stockholders.Each share of Stock is entitled to one vote and the Stock constitutes the only class of securities of the Company issued and outstanding. Each holder of our Stock on that date was entitled to cast one vote for each share of common stock registered in the holder’s name. Under Delaware law and the Company’s Second Amended and Restated Certificate of Incorporation, a majority of the Outstanding Shares is required in order to authorize the Action.The Consenting Stockholders consented to the Written Consent, and because the Consenting Stockholders controlled an aggregate of approximately 89.2% of the Outstanding Shares on April 30, 2013, the Written Consent was sufficient to authorize the Company to act in accordance with the Action. 1 CORPORATE RESOURCE SERVICES, INC. AND SUBSIDIARIES SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA The selected historical consolidated statement of operations data set forth below for the fiscal years ended September 28, 2012 and September 30, 2011 and the selected condensed consolidated balance sheet data as of September 28, 2012 and September 30, 2011 are derived from our audited consolidated financial statements for the fiscal years ended September 28, 2012 and September 30, 2011 filed with the Securities and Exchange Commission, or SEC, as Amendment No. 1 to our Annual Report on Form 10-K on May 7, 2013.These financial statements have been prepared in accordance with generally accepted accounting principles in the United States, or US GAAP, including the pooling-of-interests of the financial results of Summit related to the Summit Acquisition, as required by US GAAP for the acquisition of related parties.The statement of operations data for the quarter ended April 5, 2013 and the balance sheet data as of April 5, 2013 and December 28, 2012 include the operations of Summit. The following table also sets forth selected financial data as of December 28, 2012 and April 5, 2013 and for the three month periods ended December 28, 2012 and December 30, 2011 and April 5, 2013 and March 30, 2013 and have been derived from our unaudited financial statements, which include all adjustments consisting of normal recurring accruals that we consider necessary for a fair presentation of our financial position and results of operations for these periods. Our historical results are not necessarily indicative of our results for any future period and our results for interim periods are not necessarily indicative of the results that may be expected for the entire year. Effective January 14, 2013, the board of directors of our company determined to change our fiscal year from the Friday closest to September 30th to the Friday closest to December 31. The change was intended to align our company’s fiscal periods more closely with the seasonality of our business and improve comparability with industry peers.Our fiscal quarters are the interim 13 week periods of the fiscal year, with the first quarter of a 53-week fiscal year extended to 14 weeks. The selected consolidated financial data that follows should be read in conjunction with and is qualified entirely by reference with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Financial Statements and Supplementary Data” filed on May 7, 2013 with the SEC as Items 7 and 8, respectively, in Amendment No. 1 to our Annual Report on Form 10-K on Form 10-K/A. 2 Years Ended Quarters Ended September 28, 2012 September 30, 2011 December 28, 2012 December 30, 2011 April 5, 2013 * March 30, 2012 (audited) (audited) (unaudited) (unaudited) (unaudited) (unaudited) (Amounts in thousands except per share data) Selected Statement of Operations Data: Revenues $ Cost of producing revenues Gross profit Selling, general and administrative expenses Depreciation and amortization Income from operations ) Interest expense Acquisition expenses 48 30 12 Other expense (income) 7 ) – – ) ) Net income (loss) ) 37 ) Less: Net income (loss) attributable to noncontrolling interests – ) – Net income (loss) available to common shareholders of Corporate Resource Services, Inc. $ ) $ ) Total net income (loss) per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted As of September September December April 5, 28, 2012 30, 2011 28, 2012** 2013* (audited) (audited) (unaudited) (unaudited) (Amounts in thousands) Selected Balance Sheet Data: Working capital (deficit) $ ) $ ) $ $ ) Total assets Current maturities of long-term debt and short-term borrowings Loan payable – related party and due to related party Long-term debt, net of current portion Other non-current liabilities Total equity * Includes Summit as of April 5, 2013 due to pooling-of-interests related to the Summit Acquisition. ** Restated as of December 28, 2012 due to pooling-of-interests related to the Summit Acquisition. 3 SUMMIT SOFTWARE DIVISION OF TRI-TEL COMMUNICATIONS, INC. SELECTED HISTORICAL FINANCIAL DATA The selected financial data set forth below for the year ended and as of December 31, 2012 is derived from the audited financial statements of Summit included elsewhere in this Information Statement.The unaudited selected consolidated statements of operations data for the year ended December 31, 2011 and the three months ended March 31, 2013 and 2012 and the selected balance sheet data as of December 31, 2011 and March 31, 2013 are derived from the unaudited financial statements of Summit, which are also included elsewhere in this Information Statement.These financial statements are prepared and presented in accordance with US GAAP.The unaudited consolidated financial statements have been prepared on the same basis as the audited financial statements and, in the opinion of management of Summit, include all adjustments, consisting of normal recurring adjustments necessary for a fair presentation of Summit’s financial condition as of such dates and its results of operations for such periods. The historical results of Summit are not necessarily indicative of the results to be expected for any future periods and itsinterim results are not necessarily indicative of the results to be expected for the full fiscal year. The selected financial data set forth below should be read in conjunction with and is qualified entirely by reference with the following “Management’s Discussion and Analysis of Financial Condition and Results of Operations of Summit.” Year Ended December 31, Quarter Ended March 31, (audited) (unaudited) (unaudited) (unaudited) Selected Statement of Operations Data: Revenues $ Cost of revenues Gross profit Selling, general and administrative expenses Depreciation and amortization Net income before the provision for income taxes Provision for income taxes Net income $ As of December 31, March 31, (audited) (unaudited) (unaudited) Selected Balance Sheet Data: Working capital (deficit) $ $ $ ) Total assets Related party advances Owner's Equity 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF SUMMIT The following discussion and analysis of the financial condition and results of operations of Summit should be read in conjunction with its consolidated financial statements and related notes to its financial statements included elsewhere in this Information Statement. This discussion and analysis contains “forward-looking statements” within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements relate to expectations, projections, estimates or objectives relating to Summit and may be identified by words such as “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “should” or “will,” or the negative of these terms or other comparable terminology. Forward-looking statements are based on historical facts, current expectations and reasonable assumptions that are subject to risks and uncertainties that may cause actual results to differ materially from those expressed in any such forward-looking statements. References in this Management’s Discussion and Analysis of Financial Condition and Results of Operationsto “we,” “us” and “our” refer, to the Summit Software division of Tri-Tel Communications, Inc., unless otherwise indicated or the context otherwise requires. Readers are cautioned not to place undue reliance on these forward-looking statements. Our actual results, levels of activity, performance or achievements and those of our industry may be materially different from anyof those that areexpressed or implied by these forward-looking statements. Except as required by law, we undertake no obligation to update the forward-looking statements in this filing. Overview Until our acquisition by the CRS Group, Inc., a wholly-owned subsidiary of Corporate Resource Services, Inc., on May 7, 2013, we were a division of Tri-Tel, a New York corporation, based in Little Rock, Arkansas.Summit was founded as Summit Software, Inc. in 1982 before its acquisition by Tri-Tel on January 4, 2008. Summit provides enterprise software applications and cloud-based hosting solutions for the professional employer organization, or PEO,and staffing industries.Included in its suite of products is the Summit APEX payroll processing system, StaffSoft candidate tracking system and client contact management, general ledger and web self-service modules.Summit’s applications allow more than 270 PEO and staffing clients to customize comprehensive plans for their clients that alleviate the burden of business and human resource management. Summit’s client base ranges in size from startup firms to those managing tens of thousands of employees. 5 Results of Operations Year ended December 31, 2012 (audited) compared to year ended December 31, 2011 (unaudited) Revenues For the year ended December 31, 2012, our revenues increased by $558,826, or 28.9%, to $2,490,773 from $1,931,947 for the year ended December 31, 2011. The increase was driven primarily by a volume increase as the demand for our cloud-based hosting systems increased. We expect that the continued demand for the Summit cloud-based hosting services and the currently regulatory environment, including implementation of the Patient Protection and Affordable Care Act, or the Affordable Care Act, will continue to drive demand for PEO and staffing services and the software applications necessary to manage their exposure. Cost of revenues For the year ended December 31, 2012 our cost of revenues increased $65,050, or 11.8%, to $616,570 from $551,520 for the year ended December 31, 2011. The cost increase is driven by our increased revenues while the cost of revenues percentage of revenues decreased from 28.5% to 24.8% due to the dilution of our relatively fixed software development costs over increased revenues. Gross profit For the year ended December 31, 2012, our gross profit increased from $493,776, or 35.8%, to $1,874,203 from $1,380,427 for the year ended December 31, 2011. As a percentage of revenues, our gross profit margin increased from 71.5% in 2011 to 75.2% in 2012. The increase in our gross profit margin is due to our relatively fixed software development costs as a percentage of increased revenues. Although we expect potential increases in software developer costs to sustain and augment our growth in the future, we expect that revenues will outpace this increase and that our gross margin as a percentage of revenues will continue to improve. Selling, general and administrative expenses For the year ended December 31, 2012, selling, general and administrative expenses increased by $46,180, or 7.2%, to $687,542, or 24.8% of revenues, from $641,362, or 33.2% of revenues, for the year ended December 31, 2011. The increase was primarily related to direct costs associated with our growth. The decrease in expenses as a percentage of revenues is due to the relatively fixed cost of our administrative salaries, which is the primary driver of our selling, general and administrative expenses. While we expect selling, general and administrative expenses will increase with our expected continued growth in revenues, we expect these expenses to decrease as a percentage of revenues as administrative salaries remain reasonably constant. 6 Depreciation and amortization Depreciation of building and equipment was $30,285 for each of the years ended December 31, 2012 and 2011. Net income before the provision for income tax The factors described above resulted in net income of $1,156,376 before the provision for income taxes for the year ended December 31, 2012 compared to net income of $708,780 before the provision for income taxes for the year December 31, 2011. Provision for income taxes The provision for income taxes was $319,685 for the year ended December 31, 2012 compared to $148,498 for the year ended December 31, 2011. Our statutory tax rate for both periods was 39.2% of net income before the provision for income taxes and is adjusted based on our estimates of deferred income taxes. Net income The factors described above resulted in net income of $836,691 for the year ended December 31, 2012 as compared to net income of $560,282 for the year ended December 31, 2011. Quarter ended March 31, 2013 (unaudited) compared to year ended March 31,2012 (unaudited) Revenues For the quarter ended March 31, 2013, our revenues increased by $113,999, or 18.9%, to $717,888 from $603,889 for the quarter ended March 31, 2012. The increase was driven primarily by a volume increase as the demand for our cloud-based hosting systems increased. We expect that the continued demand for the Summit cloud-based hosting services and the currently regulatory environment, including implementation of the Affordable Care Act will continue to drive demand for PEO and staffing services and the software applications necessary to manage their exposure. Cost of revenues For the quarter ended March 31, 2013, our cost of revenues increased $47,784, or 38.0%, to $173,666 from $125,882 for the quarter ended March 31, 2012. The cost increase is driven by our increased revenues while the cost of revenues percentage of revenues increased from 20.8% to 24.2% primarily due to the increase in social security tax rates on January 1, 2013 and the timing of material purchases partially offset by our relatively fixed software development costs over increased revenues. 7 Gross profit For the quarter ended March 31, 2013, our gross profit increased from $66,215, or 13.9%, to $544,222 from $478,007 for the quarter ended March 31, 2012. As a percentage of revenues, our gross profit margin decreased from 79.2% in the 2012 quarter to 75.8% in the 2013 quarter. The decrease in our gross profit margin is primarily due to the increase in social security tax rates on January 1, 2013 and the timing of material purchases partially offset by our relatively fixed software development costs over increased revenues. Although we expect potential increases in software developer costs to sustain and augment our growth in the future, we expect that revenues will outpace this increase and that our gross margin as a percentage of revenues will continue to improve. Selling, general and administrative expenses For the quarter ended March 31, 2013, selling, general and administrative expenses increased by $16,063, or 9.1%, to $192,830, or 26.9% of revenues, from $176,767, or 29.3% of revenues, for the quarter ended March 31, 2012. The increase was primarily related to direct costs associated with our growth. The decrease in expenses as a percentage of revenues is due to the relatively fixed cost of our administrative salaries, which is the primary driver of our selling, general and administrative expenses. While we expect selling, general and administrative expenses will increase with our expected continued growth in revenues, we expect these expenses to decrease as a percentage of revenues as administrative salaries remain reasonably constant. Depreciation and amortization Depreciation of building and equipment was $7,571 for each of the quarters ended March 31, 2013 and 2012. Net income before the provision for income tax The factors described above resulted in net income of $343,821 before the provision for income taxes for the quarter ended March 31, 2013 compared to net income of $293,669 before the provision for income taxes for the quarter March 31, 2012. Provision for income taxes The provision for income taxes was $101,967 for the quarter ended March 31, 2013 compared to $80,959 for the quarter ended March 31, 2012. Our statutory tax rate for both periods was 39.2% of net income before the provision for income taxes and is adjusted based on our estimates of deferred income taxes. Net income The factors described above resulted in net income of $241,854 for the quarter ended March 31, 2013 as compared to net income of $212,710 for the quarter ended March 31, 2012. 8 Liquidity and Capital Resources Working Capital Our working capital was $179,015 at December 31, 2012. We have not needed working capital to finance our growth and have been able to pay a substantial portion of the original debt Tri-Tel incurred to our related party lenders in connection with our acquisition in 2008. Cash Flows We have relied on net income from sales of software licenses, services and support to generate positive cash flows. Our management believes that net income generated from such operations will continue into the foreseeable future. From the Statement of Cash Flows: Year Ended December 31, Quarter Ended March 31, (audited) (unaudited) (unaudited) (unaudited) Net cash provided by (used in) operating activities $ ) Net cash used in (provided by) financing activities ) ) ) Net increase (decrease) in cash ) Cash at the beginning of the period Cash at the end of the period $ Cash provided by operating activities was $725,941 for the year ended December 31, 2012 compared with cash provided by operating activities of $716,167 for the year ended December 31, 2011 and $1,228,300 for the quarter ended March 31, 2013 compared with cash used in operating activities of $124,336 for the quarter ended March 31, 2012. In the year ended December 31, 2012, our cash flow from operating activities primarily reflected net income of $836,691 and a $229,084 increase in accounts payable, partially offset by a $231,870 increase in accounts receivable and a $133,614 increase in deferred income taxes. In the quarter ended March 31, 2013, our cash flow from operating activities reflected net income of $241,854 and $1,094,125 increase in accounts payable, partially offset by a $62,716 increase in accounts receivable and a $32,811 increase in deferred income taxes. We used $802,168 and $1,256,044 in financing activities in the fiscal year ended December 31, 2012 and fiscal quarter ended March 31, 2013, respectively, for the repayment of a portion of the original purchase price paid by Tri-Tel in connection with our acquisition in 2008. As a result of the foregoing, our cash and cash equivalents decreased to $33,137 at December 31, 2012 from $109,364 at December 31, 2011 and decreased to $5,393 at March 31, 2013 from $39,527 at March 31, 2012. We believe that, as of March 31, 2013, our existing cash and the cash flows expected from operations will be sufficient to support our operating and capital requirements during the next twelve months. 9 Critical Accounting Policies The following represents a summary of the critical accounting policies, which our management believes are the most important to the portrayal of our financial condition and results of operations and involve inherently uncertain issues that require management’s most difficult, subjective or complex judgments. Revenue Recognition. Software and related service revenues are recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectability is probable. Multi-year licensing arrangements typically include a perpetual license for current products combined with rights to receive future versions of software products on a when-and-if-available basis and are accounted for as subscriptions, with billings recorded as deferred revenue and recognized as revenue ratably over the billing coverage period. Revenue from certain arrangements that allow for the use of a product or service over a period of time without taking possession of software are also accounted for as subscriptions. Goodwill. Goodwill represents the cost of acquiring a business that exceeds the net fair value ascribed to its identifiable assets and liabilities. Goodwill is not subject to amortization but is tested for impairment annually and whenever events or circumstances change, such as a significant adverse change in the economic climate that would make it more likely than not that impairment may have occurred. If the carrying value of goodwill exceeds its fair value, an impairment loss is recognized. Off-Balance Sheet Arrangements We have not created, and are not party to, any special-purpose or off-balance sheet entities for the purpose of raising capital, incurring debt or operating parts of our business that are not consolidated into our financial statements. We do not have any arrangements or relationships with entities that are not consolidated into our financial statements that are reasonably likely to materially affect our liquidity or the availability of our capital resources. We have entered into various agreements by which we may be obligated to indemnify the other party with respect to certain matters. Generally, these indemnification provisions are included in contracts arising in the normal course of business under which we customarily agree to hold the indemnified party harmless against losses arising from a breach of representations related to such matters as intellectual property rights. Payments by us under such indemnification clauses are generally conditioned on the other party making a claim. Such claims are generally subject to challenge by us and to dispute resolution procedures specified in the particular contract. Further, our obligations under these arrangements may be limited in terms of time and/or amount and, in some instances, we may have recourse against third parties for certain payments made by us. It is not possible to predict the maximum potential amount of future payments under these indemnification agreements due to the conditional nature of our obligations and the unique facts of each particular agreement. Historically, we have not made any payments under these agreements that have been material individually or in the aggregate. As of our most recent fiscal year end, we were not aware of any obligations under such indemnification agreements that would require material payments. 10 Recent Accounting Pronouncements There have been no accounting pronouncements that have been recently issued or are not yet effective that will have a material effect on our condensed consolidated financial statements. Effects of Inflation Inflation and changing prices have not had a material effect on our net revenues and results of operations, as we have been able to modify our prices and cost structure to respond to inflation and changing prices. 11 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements give effect to the May 7, 2013 acquisition of Summit by our company under an "as if pooling-of-interests" method of accounting required by US GAAP because Tri-Tel, the owner of Summit, together with its affiliated entities and persons, was the beneficial owner of 90.5% of our outstanding shares of common stock following the acquisition of Summit, including the shares to be issued to Tri-Tel in connection with the acquisition. The “as if pooling-of-interests” gives effect to the pro forma adjustments described in the accompanying notes. The historical financial statements of Summit are contained elsewhere in this Information Statement. The unaudited pro forma condensed combined balance sheet gives effect to the pooling of interests based on the historical balance sheet of our company and its subsidiaries as of September 28, 2012 and the balance sheet of Summit as of September 30, 2012. The audited balance sheet information of our company and its subsidiaries was derived from our audited balance sheet at September 28, 2012 that is included in Amendment No. 1 to our Annual Report on Form 10-K/A, which was filed with the SEC on May 7, 2013 and is incorporated by reference into this document. Effective January 14, 2013, the board of directors of our company determined to change our fiscal year from the Friday closest to September 30th to the Friday closest to December 31. The change was intended to align our company’s fiscal periods more closely with the seasonality of our business and improve comparability with industry peers. Our fiscal quarters are the interim 13 week periods of the fiscal year, with the first quarter of a 53-week fiscal year extended to 14 weeks. The unaudited pro forma condensed combined statements of operations are presented as of September 28, 2012 and are based on our most recently completed fiscal year. Our historical results were derived from our audited consolidated statement of income for the year ended September 28, 2012 that was included in Amendment No. 1 to our Annual Report on Form 10-K/A, which was filed with the SEC on May 7, 2013 and is incorporated herein by reference. In complying with US GAAP requirements for pooling-of-interests, the financial results of Summit were included in the financial statements of our company that were part of Amendment No. 1 to our Quarterly Report on Form 10-Q for the three months ended on April 5, 2013, which was filed with the Securities and Exchange Commission on May 21, 2013. The following unaudited pro forma condensed combined financial statements have been prepared for illustrative purposes only and are not necessarily indicative of the consolidated financial position or results of operations in future periods or the results that actually would have been realized had Summit and our company been combined during the specified periods. The following unaudited pro forma condensed combined financial statements, including the notes thereto, are qualified in their entirety by reference to, and should be read in conjunction with, the historical financial statements referred to above. The historical information with respect to Summit has been recast to provide its balance sheet and statement of operations as if its fiscal year had ended on September 30, 2012. 12 CORPORATE RESOURCE SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET SEPTEMBER 28, 2012 (amounts in thousands) Pro Forma Pro Forma Adjustments Consolidated The Company Pro Forma Pro Forma (As Reported) Summit Adjustments Consolidated Assets Current assets $ $ $
